Mr. Justice Holdom delivered the opinion of the court. Abstract of the Decision. 1. Carriers, § 476*—when evidence sufficient to support verdict in action by passenger. In an action by passenger to recover for injuries alleged to have been caused by falling over baggage in the aisle by reason of the sudden jerking of defendant’s car, evidence examined and held sufficient to support a verdict for plaintiff. 2. Appeal and error, § 1512*—when remarks of court not ground for reversal. In an action against a carrier for injuries to a passenger, remarks of court held not so prejudicial to defendant as to afford grounds for reversal, where the amount of the verdict is not such as to justify any inference of prejudice or passion on the part of the jury. 3. Carriers, § 482*—when instructions sufficient in action for injury to passenger. In an action against a carrier for injury to a passenger, instructions examined and held to be sufficient. 4. Instructions, § 151*—when instruction on matter already covered properly refused. A requested instruction is properly refused where the jury have been already sufficiently instructed without it, although the propositions of law covered are correctly stated. 5. Carriers, § 482*—where instruction proper in action by passenger for personal injuries. In an action by a passenger for personal injuries, the use in an instruction of the term “reasonably consistent with the practical operation of its road” is an inclusive phrase, contemplating not only the “mode of conveyance adopted by the carrier” hut the power of propulsion and all else which enters into the practical operation of the road.